Citation Nr: 1233568	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-06 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

(The issues of entitlement to reimbursement for private medical expenses incurred from April 28, 2008 to May 5, 2008, and on July 30, 2008, are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The Veteran served on active duty from June 1968 to April 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction was later transferred to the New York, New York Regional Office.

Previously, the Veteran was scheduled for a September 2009 hearing at the Board's Central Office in Washington, D.C., for which the Veteran failed to appear. It was later clarified through telephone contact that the Veteran no longer elected to have a hearing in any event. Therefore, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Under VA law, total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2012). If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extraschedular basis. See 38 C.F.R. § 4.16(b) (2012).

Presently, the Veteran meets the preliminary schedular criteria for a TDIU,                 by reason of the fact that he has a single service-connected disability of posttraumatic stress disorder (PTSD) evaluated at 50 percent, plus additional service-connected disabilities to bring the total combined evaluation to 70 percent. See 38 C.F.R. § 4.16(a). 

The determinative question becomes whether the Veteran as the result of service-connected disability is rendered incapable of maintaining substantially gainful employment. To this effect, the Board agrees with the Veteran's designated representative that there is not sufficient medical evidence addressing the issue of his employment capacity, particularly as the last relevant VA Compensation and Pension examination was nearly 5 years ago. The Board therefore considers it useful for the Veteran to undergo a VA general medical examination to assess his degree of employability in connection with service-connected disability. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a VA general medical examination. The claims folder must be made available for the examiner to review. The examiner is then requested to provide an opinion as to whether       the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of one or more of his service-connected disabilities.                 In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities,        as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof. 

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

2. The RO/AMC should then review the claims file.           If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,            11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim of entitlement to a TDIU, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

